ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply filed March 8, 2021, Applicant amended claims 1, 32, 35, 37, and 38.
In the final rejection of December 11, 2020, Examiner objected to claims 32, 35, 37, and 38. Applicant amended claims 32, 35, 37, and 38. Objection is withdrawn.
Examiner rejected claims 1-4, 6-13, and 32-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant amended claims 1 and 32 and argued (Remarks, pages 8-9). Rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Currently Amended) A method of operating a medical device, the method comprising: 

while providing or withdrawing the fluid at the fixed volumetric flow rate, measuring, by a pressure sensor of the medical device, an initial steady-state pressure of the fluid in the first portion of the medical tube that results from: (i) the fixed volumetric flow rate of the fluid provided to or withdrawn from the first portion of the medical tube and (ii) the occlusion; 
in response to measuring the initial steady-state pressure of the fluid in the first portion of the medical tube, ceasing the pump to stop providing or withdrawing the fluid at the fixed volumetric flow rate, wherein the pump is ceased at a first time; 
in response to ceasing the pump, measuring, by the pressure sensor, a plurality of pressure versus time values of the fluid in the first portion of the medical tube while the fluid in the first portion of the medical tube is allowed to passively change from the initial steady-state pressure to a final steady-state pressure; 
determining a second pressure that equals 36.8% of a pressure difference between the initial steady-state pressure and the final steady-state pressure; 
using the plurality of pressure versus time values to determine a second time at which a pressure of the fluid in the first portion of the medical tube equaled the second pressure; 	determining a characteristic time constant equal to a time difference between the first time and the second time; 
determining a fluidic capacitance of the first portion of the medical tube based on the determined characteristic time constant; and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a method of operating a medical device, as claimed, specifically including providing or withdrawing, by a pump of the medical device and at a fixed volumetric flow rate, a fluid to or from a first portion of a distensible medical tube connected to the medical device; while providing or withdrawing the fluid at the fixed volumetric flow rate, measuring, by a pressure sensor of the medical device, an initial steady-state pressure of the fluid in the first portion of the medical tube that results from: (i) the fixed volumetric flow rate of the fluid provided to or withdrawn from the first portion of the medical tube and (ii) the occlusion; in response to measuring the initial steady-state pressure of the fluid in the first portion of the medical tube, ceasing the pump to stop providing or withdrawing the fluid at the fixed volumetric flow rate, wherein the pump is ceased at a first time; in response to ceasing the pump, measuring, by the pressure sensor, a plurality of pressure versus time values of the fluid in the first portion of the medical tube while the fluid in the first portion of the medical tube is allowed to passively change from the initial steady-state pressure to a final steady-state pressure; determining a second pressure that equals 36.8% of a pressure difference between the initial steady-state pressure and the final steady-state pressure; using the plurality of pressure versus time values to determine a second time at which a pressure of the fluid in the first portion of the medical tube equaled the second pressure; and 
	Bowman et al (US 2008/0139996) teaches a method of operating a medical device, comprising providing or withdrawing, by a pump (paragraph [0025]: fluid transfer device [114] is a electromagnet pump) of the medical device, a fluid to or from a first portion of a medical tube (catheter [122]) connected to the medical device (paragraph [0023]: A catheter 122 may be connected to the outlet port 118 so that the infusible substance passing through the outlet port will be delivered to a target body region in spaced relation to the infusion device 100 by way of the outlet 123 at the end of the catheter.), wherein an occlusion (blockage) is present in the medical tube at a 5 location that defines a boundary between the first portion and a second portion of the medical tube (paragraph [0038]: For example, pressure measurements may be used to determine whether or not there is a complete or partial blockage in the catheter 122.); however, Bowman et al is silent about a fixed volumetric flow rate, an initial steady-state pressure of the fluid in the first portion of the medical tube that results from: (i) the fixed volumetric flow rate of the fluid provided to or withdrawn from the first portion of the medical tube and (ii) the occlusion, the fluid in the first portion of the medical tube is allowed to passively change from the initial steady-state pressure to a final steady-state pressure, and determining a second pressure that equals 36.8% of a pressure difference between the initial steady-state pressure and the final steady-state pressure. Thus, independent claim 1 is allowed. Claims 2-4 and 6-13 allowed by virtue of being dependent upon independent claim 1. 

	In regards to independent claim 32, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medical 
	Bowman et al teaches a medical device (Figures 1-11, infusion device [100]) comprising: a control unit (paragraph [0034]: controller [168]) configured to: operate the one or more pumps [114] to provide or withdraw a fluid to or from a medical tube [122] connected to a port of the medical device, and an occlusion (blockage) is present in the medical tube at a 5 location that defines a boundary between the first portion and a second portion of the medical tube (paragraph . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783